Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 01/28/2022, have been considered.

Allowable Subject Matter
Claims 1-3, 5-6, and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “f. generating a map of geological model uncertainty based on the probabilistic scenarios wherein the generating the map of geological model uncertainty comprises: selecting a preferred model scenario from the probabilistic scenarios; assigning probabilities for each of the probabilistic scenarios; calculating depth differences between the preferred model scenario and each of the probabilistic scenarios; for each x-y location in the probabilistic scenarios, separating the probabilistic scenarios for that x-y location based on a depth threshold; generating location probabilities at each x-y location within the depth threshold based on the assigned probabilities for each of the probabilistic scenarios within the depth threshold; and summing the location probabilities to calculate information entropy for each x-y location” as set forth in claims 1-3, 5-6, and 8-9 in combination with the remaining dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852